324 S.W.3d 833 (2010)
SIMMONS, JANNACE & STAGG, L.L.P., Appellant,
v.
The BUZBEE LAW FIRM, Appellee.
No. 14-09-00699-CV.
Court of Appeals of Texas, Houston (14th Dist.).
September 30, 2010.
Steven Jannace, Syossett, NY, for appellant.
Christopher K. Johns, Houston, for appellee.
Panel consists of Justices BROWN, SULLIVAN, and CHRISTOPHER.

OPINION
JEFFREY V. BROWN, Justice.
This is an appeal from a judgment signed July 24, 2009. The record reflects appellant, Simmons, Jannace & Stagg, L.L.P., is attempting to appear pro se. The law firm of Simmons, Jannace & Stagg, L.L.P., may not proceed pro se. "Corporations and partnerships, both of which are fictional legal persons, obviously cannot appear for themselves personally. . . . [T]hey must be represented by counsel." Southwest Express Co. v. Interstate Commerce Comm'n, 670 F.2d 53, 54 (5th Cir.1982) (per curiam) (interpreting 28 U.S.C. § 1654); accord Rowland v. California Men's Colony, Unit II Men's Advisory Council, 506 U.S. 194, 201-02, 113 S. Ct. 716, 121 L. Ed. 2d 656 (1993); see also Tex. Bus. Orgs. Code Ann. § 152.056 (Vernon Pamphlet 2009) ("A partnership is an entity distinct from its partners."); Dell Dev. Corp. v. Best Indus. Uniform Supply Co., Inc., 743 S.W.2d 302 (Tex.App.Houston [14th Dist.] 1987, writ denied) (analogizing Tex.R. Civ. P. 7 to 28 U.S.C. § 1654).
On August 17, 2010, this court notified the parties that appellant's brief would be stricken and the appeal subject to dismissal for want of prosecution unless an attorney authorized to practice law in the State of Texas filed a substitute brief on behalf of appellant. Appellant was informed the appeal would be dismissed unless it filed a response on or before September 6, 2010, showing meritorious grounds for continuing the appeal.
Appellant filed no response. Accordingly, the appeal is ordered dismissed.